Citation Nr: 0209625	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  98-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi




THE ISSUE

Entitlement to an increase in a 20 percent evaluation for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to April 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which denied an 
increase in a 20 percent rating for a left knee disability.


FINDINGS OF FACT

The veteran's left knee disability is manifested by traumatic 
arthritis with some limitation of motion (motion is 0 degrees 
to 90 degrees), with no recurrent subluxation or lateral 
instability. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran injured his left knee in service.  He is service-
connected for a left knee disability including traumatic 
arthritis, currently rated 20 percent.  He contends that his 
left knee disability is more disabling.  

In May 1998, the veteran underwent a VA orthopedic 
examination.  He complained of left knee pain with certain 
activities, and said that the knee felt that it was going to 
"give way."  On examination, he moved about with a slight 
limp.  The left knee had motion from 0 to 110 degrees with 
complaints of pain on motion.  He demonstrated marked 
guarding throughout the entire examination.  There was some 
tenderness to palpation about the patellofemoral joint.  
There was felt to be a positive patellar grind test.  The 
doctor was unable to demonstrate any ligamentous instability.  
The veteran could squat approximately one half way down and 
arise again.  There appeared to be slight quadriceps weakness 
on the left associated with pain on testing.  No measurable 
atrophy was noted.  The doctor said that pain could further 
limited functionability during flare-ups or with increased 
use, although it is not feasible to attempt to express this 
in terms of additional limitation of motion as this cannot be 
determined with any degree of medical certainty.  The report 
of X-rays of the left knee noted there were no significant 
abnormalities.  The final diagnosis by the clinical examiner 
was traumatic arthritis of the left knee.

VA treatment records in recent years primarily concern 
ailments other than the left knee disorder, although at 
times, as in February 1999, the veteran complained of left 
knee symptoms.  In February 1999, he underwent an operation 
on the right knee to remove accessory ossicles.  

A VA examination of the left knee was conducted in July 2001.  
The veteran complained of swelling, pain, and trouble 
climbing stairs.  He stated that he often wore a brace on the 
left knee and that he took Motrin for relief from pain.  When 
examined, he favored the left lower extremity.  Station was 
somewhat stooped and he could not maintain without pelvic 
tilt.  He stated he cannot walk on heels or toes, however, he 
was able to maintain balance well on the right lower 
extremity.  He was able to stand on the left lower extremity 
for a few seconds but stated he cannot squat.  He did not 
have any difficulty getting on/off the examination table.  
The left thigh appeared to be much smaller than the right 
thigh; however, when measured, it was symmetrical in both 
thighs, at the knee and just below the knee.  There was mild 
tenderness noted on the left knee on the outer aspect.  There 
were some crepitations noted on the left side.  Range of 
motion of the left knee was 0-90 degrees actively and 0-110 
degrees passively.  Drawer sign was negative.  Lachman test 
was negative.  Rotation was normal.  During examination, he 
was constantly resisting movement due to pain.  General 
strength in the left lower extremity was within normal 
limits.  No atrophy was noted.  The doctor stated there was 
no obvious instability of the left knee.  The impression was 
traumatic arthritis of the left knee.

Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been notified of the evidence necessary to 
substantiate his claim for an increase in a 20 percent rating 
for a left knee disability.  Pertinent treatment records have 
been obtained and VA examinations have been provided.  The 
Board finds that the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and the related VA regulation, 
have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

When the requirements for a compensable rating of a 
diagnostic code are not met, a 0 percent rating is assigned.  
38 C.F.R. § 4.31.

VA General Counsel's precedent opinions hold that separate 
ratings may be assigned for knee instability (Code 5257) and 
for knee arthritis with limitation of motion (Codes 5003 and 
5010).  VAOPGCPREC 9-98 and 23-97.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.  

Degenerative or traumatic arthritis is rated based on 
limitation of motion of the affected joint, under the 
appropriate limitation-of-motion code.  When there is X-ray 
evidence of arthritis plus at least some limitation of 
motion, but which would not be compensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned for each affected major joint or group of minor 
joints.  38 C.F.R. § 4.71a, Code 5003 (degenerative 
arthritis) and Code 5010 (traumatic arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Code 5261.

Notwithstanding the veteran's subjective complaints, the 
recent examination and treatment reports demonstrate that 
there is no objective left knee recurrent subluxation or 
lateral instability.  Thus a compensable rating under Code 
5257 is not permitted.  There is traumatic arthritis with 
limitation of motion of the left knee.  At the last 
examination, active range of motion of the left knee was from 
0 degrees extension to 90 degrees flexion.  If strictly rated 
under limitation-of-motion Codes 5260 and 5261, such 
limitation of left knee motion would be rated 0 percent.  The 
presence of arthritis with at least some limitation of motion 
supports a 10 percent rating under Codes 5003 and 5010.  Even 
assuming that the effects of pain on use results in some 
additional limitation of left knee motion, there is no 
credible evidence that such limitation would meet the 
criteria for a higher rating under the limitation-of-motion 
codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet.App. 202 (1995).

In sum, the evidence does not support a rating in excess of 
the current 20 percent evaluation for the left knee 
disability.  The preponderance of the evidence is against the 
claim for an increased rating.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

An increased rating for a left knee disability is denied.





		
L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 


